Citation Nr: 1609909	
Decision Date: 03/11/16    Archive Date: 03/22/16

DOCKET NO.  09-40 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to October 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  The appeal was subsequently transferred to the RO in Nashville, Tennessee.  

In January 2011, a Travel Board hearing was held before the undersigned Veterans Law Judge (VLJ).  In June 2011, the Board in pertinent part remanded the listed issues.  These issues were again remanded in August 2014.  

In January 2016, the RO furnished a statement of the case addressing entitlement to a compensable rating for left ear hearing loss.  To date, a Form 9 has not been received and the issue is not for consideration at this time.  

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.  

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).






FINDING OF FACT

Hypertension was not manifest during service or within one year following separation, and is not otherwise related to service or proximately due to or aggravated by service-connected disability.  


CONCLUSION OF LAW

Hypertension was not incurred during service, may not be presumed to have been incurred during service, and is not secondary to service-connected disability.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  By correspondence dated in March 2008, prior to the rating decision in question, VA notified the Veteran of the information and evidence needed to substantiate a service connection claim, to include notice of the information he was responsible for providing and of the evidence that VA would attempt to obtain.  The letter also provided notice as to how VA assigns disability ratings and effective dates.  The issue was most recently readjudicated in the November 2014 supplemental statement of the case.  

VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical records, and identified private records.  The Veteran underwent a VA examination to address the etiology of hypertension in October 2012 and additional opinion was obtained in September 2014.  The Board acknowledges the Veteran's statements that he was not examined in September 2014.  This is correct; however, a medical opinion was obtained at that time based on a review of the record.  This opinion is considered adequate and further examination or opinion is not needed.  

The Veteran provided testimony at a Board hearing and the VLJ's actions supplemented the VCAA and complied with any hearing-related duties.  

The Board is remanding the psychiatric issue and acknowledges the Veteran's contentions that his hypertension may be related to same.  The Board finds no basis to defer the hypertension decision as evidence of record does not show this condition is proximately due to or aggravated (permanently worsened) by any psychiatric disorder.  Even if service connection for a psychiatric disorder were established, it would have no bearing on this claim given the medical evidence of record.   

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159 (2015).  

Analysis

In August 2008, the RO denied service connection for hypertension.  The Veteran disagreed with the decision and perfected this appeal.  In his September 2008 notice of disagreement, the Veteran reported that he served over 22 years in a stress filled and often dangerous environment and he argued his hypertension was a presumptive condition related to a state of never ending stress.  

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.  
38 C.F.R. § 3.303(b) applies only to chronic disease as listed in 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection or service-connected aggravation for a present disability the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

Service connection for certain specified chronic diseases, including hypertension, may be established on a presumptive basis by showing that such disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a). 

Service connection may be granted on a secondary basis for a disability that is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(a).  Service connection is also possible when a service-connected condition has aggravated a claimed condition, but compensation is only payable for the degree of additional disability attributable to the aggravation.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In October 2006, VA amended 38 C.F.R. § 3.310 to incorporate the decision of the United States Court of Appeals for Veterans Claims (Court) in Allen except that VA will not concede aggravation unless there is medical evidence showing the baseline level of the disability before its aggravation by the service-connected disability.  38 C.F.R. § 3.310(b).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).

Service treatment records show several elevated blood pressure readings but do not note high blood pressure or include a confirmed diagnosis of hypertension.  On fleet reserve examination in June 1993, prior to retirement, the Veteran's blood pressure was reported as 130/88.  On the associated report of medical history, he denied having high blood pressure.  

The Veteran underwent a VA examination in October 2012.  Following examination and review of the claims folder, the examiner stated the Veteran had no evidence of diagnosis and treatment for hypertension in service.  The examiner concluded that the hypertension was not as likely as not proximately due to or aggravated by his psychiatric disability and was not related to service.

Because the VA opinion did not consider the elevated blood pressure readings during service, additional opinion was obtained in September 2014.  The examiner reviewed the claims folder and set forth documented blood pressure readings during service and thereafter.  The examiner stated that the Veteran's hypertension was not attributable to his service or shown within one year of service and it was not due to psychiatric disorder.  The following rationale was provided:

The veteran[']s service medical record contains almost exclusively normal blood pressures.  There is no diagnosis of elevated blood pressure or hypertension in service.  There is no record of treatment of hypertension in service.  There are no three or five day blood pressure checks or even the entertainment of the need for a three or five day blood pressure check.  The four elevated readings in 11/75 [150/82], 1/86 [140/92], 4/88 [140/90], and 12/88 [130/90] were all taken at visits for acute medical problems and it is not unexpected that the blood pressure would have been elevated these days.  Acute pain such as back pain or concern over a medical condition such as possibly having tuberculosis are situations in which it would not be unexpected to find an elevated blood pressure.  To make the diagnosis of hypertension, there needs to be multiple readings on more than on occasion.  Separation blood pressure was normal.  Within two years of release from active duty for this retired veteran there were three mildly elevated readings.  One reading 9/30/94 was elevated but normal on recheck.  One reading 5/17/95 was done on a day when a very minor procedure was done.  The reading of 114/90 on 11/11/94 is unaccounted for however as there was no three or five day recheck this very mild one time elevation of diastolic blood pressure cannot be used to diagnose hypertension.  Indeed the provider did not diagnose hypertension and there were subsequently multiple normal blood pressure readings.  Per the medical record hypertension was diagnosed July of 2002 - nine years after service.  

PTSD and its treatment do not cause [hypertension].  Blood pressure may be elevated during an episode of distress related to PTSD or an acute exacerbation of this disorder however when the distress is relieved, the blood pressure returns to normal - there is no permanent blood pressure elevation or diagnosis of [hypertension] due to PTSD.  [Hypertension] is very common in the American population and while it is generally considered to be "essential" meaning it has no specific cause, there are lifestyle factors that contribute to poor control such as high salt diet, lack of exercise and obesity.  Medical literature has not established a cause and effect relationship between PTSD and hypertension.  

On review, the Board finds the September 2014 VA opinion highly probative.  It was based on a detailed review of the claims folder and is supported by adequate rationale.  

In November 2015, the representative argued that the examiner's finding that service medical records contained almost exclusively normal blood pressures was contradictory to evidence of record because from 1986 to separation, the record was full of readings with 80mm Hg and higher.  The representative cited to internet articles which state normal blood pressure is considered to be diastolic pressure less than 80mm Hg and that a diastolic pressure between 80-89mm Hg is considered prehypertension.  

The Board acknowledges this argument, but notes that pursuant to regulation, hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  For purposes of this section, the term hypertension means that the diastolic blood pressure is predominantly 90mm, or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm, or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic Code 7101 at Note (1) (2015).  Additionally, the internet articles are general in nature and are not sufficient to establish a diagnosis of hypertension during active service, nor do they outweigh the VA opinion of record.  See Mattern v. West, 12 Vet. App. 222 (1999).

In September 2014 and in subsequent statements, the Veteran reported that after his separation examination and prior to retirement, he was diagnosed with hypertension by a private provider (Dr. R.) in September 1993 (while still on active duty) and was started on Lisinopril.  He stated that he took Lisinopril for about 8 years until he was prescribed MiCardis on or about August 2001.  He further stated that Dr. R. has retired and he cannot get these records.  

The Veteran is competent to report that he was seen by a civilian provider while on active duty and that he was diagnosed with hypertension.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a lay person is competent to report on that of which he or she has personal knowledge).  Evidence of record, however, does not support the Veteran's statements and they are not sufficiently credible to establish in-service onset. 

First, it appears that Dr. R's records are contained in the claims folder and cover the period from approximately September 1994 to July 1998.  These records include no mention of hypertension nor do they indicate that he was on Lisinopril.  The Board acknowledges that the alleged visit in September 1993 is not in the record.  It is reasonable to assume, however, if he was diagnosed with hypertension at that time and put on medication, subsequent records from this provider would reflect that information.  

Second, the claims folder contains multiple records that contradict the Veteran's statements.  In October 1999, he completed an Internal Medicine Health Questionnaire at a private provider.  As to current medical problems and to current medications, he reported "none".  The Veteran submitted his original claim for compensation in December 2000, but did not claim hypertension at that time.  It is reasonable to expect that if he had the condition, he would have claimed it at the same time he claimed other disorders.  In June 2002, the Veteran underwent a Foster Parent Health Exam.  He reported operations and eye trouble, but did not report hypertension/high blood pressure.  In a December 2007 statement, he reported that he had high blood pressure and was diagnosed with this chronic illness in 2001.  At the January 2011 Travel Board hearing, the Veteran reported that he was diagnosed with hypertension in 2002.  He further testified that nobody told him his blood pressure was elevated within the first year after discharge.  

In summary, hypertension is not shown during service or manifested to a compensable degree within one year following service.  Medical evidence shows an initial diagnosis in approximately 2002 and the probative evidence is against finding that current hypertension is related to active service or events therein.  The Veteran is not currently service-connected for a psychiatric disorder and regardless, the evidence does not support a finding that current hypertension is proximately due to or aggravated by any psychiatric disorder.  

The preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application.  38 C.F.R. § 3.102.  


ORDER

Service connection for hypertension is denied.  


REMAND

In August 2008, the RO denied service connection for PTSD.  The Veteran disagreed with the decision and perfected this appeal.  The issue was subsequently rephrased as service connection for an acquired psychiatric disorder, to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The Veteran asserts he has anxiety, depression and/or PTSD related to active service.  In a stressor statement received in December 2007, the Veteran reported his friend was killed by leftist terrorists in Turkey.  He was not present at the event, but was assigned to identify the body and collect any government equipment.  He reported that he saw the bullet holes and blood on the truck and he also saw two Turkish men approaching him and the vehicle and he was frightened that he could have been killed.  The RO conceded the stressful event.  See September 2009 statement of the case.  

The Veteran underwent a VA examination in July 2011.  Diagnosis was major depressive disorder.  The VA psychologist opined that the Veteran's anxiety and depression was most likely not the result of service, but it appeared that it existed prior to service and was exacerbated during service, although the worsening would have occurred naturally.  The Board subsequently remanded the issue for a VA opinion that would consider whether the presumption of soundness had been rebutted.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

The Veteran underwent additional examination in September 2014.  The examiner stated that he did not meet the criteria for a PTSD diagnosis under the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  Current diagnoses were listed as alcohol use disorder and unspecified depressive disorder.  The examiner stated that there was no clear and unmistakable evidence that a psychiatric disorder existed prior to service and it would resort to mere speculation to opine as to whether the current depressive disorder was related to service.  The examiner noted the Veteran was discharged in 1993 and did not report mental health concerns until 2009.  She further stated that chronic alcohol abuse/dependence can produce or exacerbate symptoms of depression.  

In a November 2014 statement, the Veteran essentially argued that the examination was inadequate.  He noted that the September 2014 examiner was another psychologist and he pointed out that in March 2012, he was diagnosed with PTSD by a VA clinical psychiatrist.  He also noted this was the first time he had heard he had an alcohol use disorder and he questioned what an unspecified depressive disorder was.  He did not agree with the VA choosing a lesser qualified psychologist to refute the VA psychologist's diagnosis.  

For several reasons, additional examination is needed.  Effective March 19, 2015, VA adopted as final an interim rule adopting the DSM-5.  The provisions of the final rule shall apply to all applications for benefits that are received by VA or that are pending before the AOJ on or after August 4, 2014.  The Secretary does not intend for the provisions of this final rule to apply to claims that have been certified for appeal to the Board or are pending before the Board, the United States Court of Appeals for Veterans Claims, or the United States Court of Appeals for the Federal Circuit even if such claims are subsequently remanded to the AOJ.  See 80 Fed. Reg. 14308-09 (March 19, 2015); 79 Fed. Reg. 45093-99 (August 4, 2014).  This appeal was initially certified in September 2010 and was remanded by the Board in June 2011 and August 2014.  The provisions of DSM-IV remain for application.  Thus, an examination is needed which considers whether the Veteran meets the diagnostic criteria for PTSD pursuant to DSM-IV.

Given the conflicting information as to whether or not the Veteran has PTSD, the new examination should be conducted by a VA psychiatrist.  The Board further notes that the September 2014 examiner did not provide an etiology opinion as requested and instead, stated it could not be provided without speculation, but did not provide an adequate rationale as to why.  An opinion is needed regarding etiology.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of claimed psychiatric disorders.  The examination should be conducted by a VA psychiatrist and the electronic claims folder must be available for review.  

The examiner should identify all psychiatric disorders pursuant to DSM-IV.  

The examiner is specifically requested to state whether the Veteran meets the DSM-IV criteria for PTSD based on his reported in-service stressor (death of a fellow service member in Turkey).  In making this determination, the examiner should reconcile the examinations and outpatient treatment records, to include the March 8, 2012 VA Psychiatry Attending Note which was completed by a VA staff psychiatrist and includes a diagnosis of PTSD.  

As to any acquired psychiatric disorder other than PTSD, to include the currently diagnosed depressive disorder, the examiner is requested to opine whether it is at least as likely as not related to active military service or events therein.  If the examiner finds PTSD related to military service, he/she should also opine whether any other acquired psychiatric disorder is at least as likely as not proximately due to or aggravated by the PTSD.  If aggravation is found, the examiner should identify a baseline level of disability.  A complete rationale for any opinion expressed must be provided.  

2.  Upon completion of the requested development and any additional development deemed appropriate, readjudicate the issue of service connection for an acquired psychiatric disorder, to include PTSD.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


